Detailed Action
This office action is in response to the Quick Path Information Disclosure Statement filed on 3/10/2021.

Information Disclosure Statement
The information disclosure statement filed 3/10/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, see “The Decision of Rejection dated February 9,2021 by the CNIPA".  It has been placed in the application file, but the information referred to therein has not been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838